Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Independent claims are objected to because of the following informalities: the claim limitations “m being a natural number of 2 or more in parenthesis should be amended to remove the parenthesis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. Patent Pub. No. 2018/0025696) in view of Yao et al. (U.S. Patent Pub. No. 2020/0219576).
Regarding claim 19, Su teaches a level shifter comprising: m number of clock output buffers configured to output m number of clock signals (Su: para 0013-0015 and Figs. 3-4) (m being a natural number of 2 or more) including first to m-th clock signals (Su: para 0013-0015 and Figs. 3-4). Su does not explicitly teach wherein each of the first and second clock signals among the first to m-th clock signals has a high level voltage duration partially overlap with each other, and 
wherein the first clock signal has a signal waveform different from at least one signal
waveforms of at least one other clock signals among the m number of clock signals.
Yao teaches wherein each of the first and second clock signals among the first to m-th clock signals has a high level voltage duration partially overlap with each other (Yao: para 0103-0104 and Figs. 5A-5B) wherein the first clock signal has a signal waveform different from at least one signal waveforms of at least one other clock signals among the m number of clock signals (Yao: para 0103-0104 and Figs. 5A-5B).
They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Su in view of the teachings of Yao so as to achieve the same predictable result of a display device.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the objections.  
Claims 1-18 and 21-24 would be allowable if rewritten to overcome the objections. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628